av miCEBvee ry

POO Sy424

q FILED
Mecklen bor County WG | CHARLOTTE, NC
Charlotte nit, 28234 "FEB OA 2020

US DISTRICT COURT
’ WESTERN DISTRICT OF NC

LN TRE UNITEDSTATES isTeIcT
Court Foe ThE. Westen Distr OF
Now ts CACOLI NA “¢
Nout CAL wel Ors nyo \ Ale ork
Notice ok APO EAL

 

UNITED STATES OF Amegea )

v9
Mhornce DawTREIE BUERas

 

er el et See

 

Comes Now the Detendemt, Mayricebue i restsand . won |
Hives notice of aepeal Prom Ane ynd gett ancl SaVene
Dy Ans Cove on Sanyary AI, 2000+

Respecttolly submited this 30% clay oF Janvary 2020+

 

icon, matted this 30% day oF Samary
sect dy each of Lg. Vo\ lowing :

U.S. Adborney Poe the

Weslepisinck OF Noted cling |

DAV vb ade Peek Fyrte 190
r\orrke. NC, ce 200

 

Nia li a Out Ie wile ry sO
Case 3:19-cr-00041-MOC-DCK Document 29 Filed 02/04j20-5 fe ge tof Maciel eaburg

Coureeig Jacl Cenbpa |

 
